968 F.2d 1227
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ATLAS TELECOM, INC., Appellant,v.ALFAX PAPER & ENGINEERING COMPANY, INC., Appellee.
No. 92-1083.
United States Court of Appeals, Federal Circuit.
May 26, 1992.

Before ARCHER, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
Atlas Telecom, Inc. appeals the decision of the U.S. Patent and Trademark Office's Trademark Trial and Appeal Board sustaining Alfax Paper & Engineering Company, Inc.'s opposition to the registration of its service mark, AFAX, for electronic transmission of images, text and other data, thereby effectively denying registration of its mark.   Alfax Paper & Engineering Company, Inc. v. Atlas Telecom, Inc., Opposition No. 79,639 (Sept. 24, 1991).   Because the Board should reconsider its decision in light of  Electronic Design & Sales, Inc. v. Electronic Data Sys. Corp., 954 F.2d 713, 21 USPQ2d 1388 (Fed.Cir.1992), we vacate and remand.